218 F.2d 822
David E. KAHN and Lucille P. Kahn, Petitioners,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 142.
Docket 22883.
United States Court of Appeals, Second Circuit.
Argued January 12, 1955.
Decided January 25, 1955.

Petition to review a decision of the Tax Court of the United States; Arnold Raum, Judge.
Petitioners, David E. and Lucille P. Kahn, challenge the finding of the Tax Court that a debt they wished to deduct as worthless in the year 1942 had in fact become worthless in 1941.
Benjamin Mahler, New York City, for petitioners.
Dudley J. Godfrey, Jr., Sp. Asst. to Atty. Gen., Washington, D. C., Kenneth Q. Gemmill, Washington, D. C., Chief Counsel, Int. Rev. Service (H. Brian Holland, Asst. Atty. Gen., and Ellis N. Slack, Sp. Asst. to Atty. Gen., Washington, D. C., on the brief), for respondent.
Before CLARK, Chief Judge, and FRANK and HINCKS, Circuit Judges.
PER CURIAM.


1
Affirmed on the findings and opinion of Judge Raum.